EXHIBIT SUBSIDIARIES OF REGISTRANT Name Jurisdiction of Incorporation Semitool Europe Ltd. United Kingdom Semitool Halbleitertechnik Vertriebs GmbH Germany Semitool France SARL France Semitool Italia SRL Italy Semitool Japan Inc. Japan Semitool Korea, Inc. Korea Semitool (Asia) Pte Ltd. Singapore Rhetech, Inc. Delaware Semitool Austria GmbH Austria Semitool Israel, Limited Israel Semitool Schweiz GmbH Switzerland Semitool Semiconductor Equipment Technology (Shanghai) Co., LTD. China Semitool (Taiwan) Inc. Nevada Semitool (Philippines) Inc. Nevada
